                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


ALAN HEADMAN,                                           MEMORANDUM DECISION AND
                                                                ORDER
                       Plaintiff,
v.
                                                               Case No. 2:19-cv-592
ROYAL I. HANSEN, et al.,                                 Case No. 2:19-cv-961 (consolidated)
                                                         Case No. 2:20-cv-16 (consolidated)
                       Defendants.

                                                             District Judge Dee Benson
                                                           Magistrate Judge Evelyn J. Furse


       Before the court is Defendants’ Motion to Dismiss for Failure to State a Claim. (Dkt. No.

43.) The court has reviewed the facts and arguments set forth in the parties’ filings. Pursuant to

civil rule 7-1(f) of the United States District Court for the District of Utah Rules of Practice, the

court elects to determine the motion on the basis of the written memoranda and finds that oral

argument would not be helpful or necessary. DUCivR 7-1(f).

                                           DISCUSSION

       This case centers on Plaintiff Alan Headman’s treatment in his state court divorce case.

Mr. Headman claims his due process rights were violated. He claims his right to a jury trial was

violated. He claims the judge was wrong to deny his request for a reduction in alimony. He

declares that this federal court action does not seek to change the rulings that were adverse to

him in his divorce case, but rather to remedy his rights to due process and a jury trial. He seeks to

achieve this remedy by obtaining from this court various injunctions and declarations fixing what

he feels is wrong with the state court system. He also asks for general and punitive damages. In

his endeavor to obtain this relief, Mr. Headman has sued Judge Royal I. Hansen, his trial judge

(Dkt. No. 1), Commissioner Joanna Sagers, who made recommendations to the court regarding
alimony and other matters (Dkt. No. 1, Case No. 2:19-cv-961 (consolidated)), and all five

justices of the Utah Supreme Court: Chief Justice Matthew B. Durrant, Associate Chief Justice

Thomas R. Lee, Justice Constandinos Himonas, Justice John A. Pierce, and Justice Paige

Petersen. (Dkt. No. 1, Case No. 2:20-cv-16 (consolidated).)

        Initially, Mr. Headman sought injunctive relief by filing a Motion for a Temporary

Restraining Order asking this court to enjoin Defendants “from incarcerating the Plaintiff until

he receives his due process by a Trial by Jury upon all motions.” (Dkt. No. 31 at 4.) That motion

was denied on January 17, 2020 for, among other things, being virtually devoid of supporting

facts that could entitle him to the relief he sought or to justify the jurisdiction of this court. (See

Dkt. No. 34.)

        Currently before the court is Defendants’ Motion to Dismiss all of the consolidated cases

for various reasons, including judicial immunity, failing to comply with Rule 8 of the Federal

Rules of Civil Procedure, the Rooker-Feldman doctrine, and the Younger abstention doctrine.

(Dkt. No. 43.) Each of these grounds for dismissal are meritorious and effectively dispose of this

litigation, as follows:

        Rooker-Feldman:

        The Rooker-Feldman doctrine recognizes that “federal courts, other than the United

States Supreme Court, lack jurisdiction to adjudicate claims seeking review of state court

judgments.” Bisbee v. McCarty, 3 F. App'x 819, 822 (10th Cir. 2001); see also D.C. Court of

Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). Under

this doctrine, “[t]he losing party in a state court proceeding is generally ‘barred from seeking

what in substance would be appellate review of the state court judgment in a United States

district court, based on the losing party’s claim that the state judgment itself violates the loser’s
federal rights.’” Bisbee, 3 Fed. App’x at 822 (quoting Johnson v. De Grandy, 512 U.S. 997,

1005–06 (1994)).

        Younger Abstention:

        The Younger abstention doctrine “dictates that federal courts not interfere with state court

proceedings by granting equitable relief—such as injunctions of important state proceedings or

declaratory judgments regarding constitutional issues in those proceedings—when such relief

could adequately be sought before the state court.” Rienhardt v. Kelly, 164 F.3d 1296, 1302 (10th

Cir. 1999), implied overruling on other grounds recognized by Dunlap v. Nielsen, 771 F. App'x

846, 849 (10th Cir. 2019).

        The Rooker-Feldman and Younger abstention doctrines bar this court from granting the

relief sought by Mr. Headman. The state appellate process is the proper forum for Mr. Headman

to seek relief from and request review of any judicial decisions that he believes are wrong in his

divorce proceedings. While Mr. Headman is clearly unhappy with the outcome of his state court

divorce case, “[u]nhappiness … does not confer jurisdiction on this court.” Headman v. Utah,

No. 2:18-CV-00051, 2018 WL 4469843, at *2 (D. Utah July 2, 2018), report and

recommendation adopted, No. 2:18-CV-51, 2018 WL 4469376 (D. Utah Sept. 17, 2018), aff'd,

770 F. App'x 435 (10th Cir. 2019).

        Judicial Immunity:

        Even without application of the Rooker-Feldman and Younger abstention doctrines, it is

well-settled that judicial immunity protects judges from civil liability for judicial acts. See, e.g.,

Mireles v. Waco, 502 U.S. 9, 9–10 (1991). This immunity is absolute and is only overcome in

two sets of circumstances: (1) where a suit is based on nonjudicial actions; and (2) where a suit is

based on actions taken in the complete absence of all jurisdiction. Id. at 11–12. Such immunity is
vital to the judicial system because it allows a judicial officer “to act without apprehension of

personal consequences” and without fear that he or she will face “[l]iability to answer to every

one who might feel himself aggrieved by the action of the judge.” Bradley v. Fisher, 80 U.S.

335, 347 (1871).

       Each of the defendants in this case are shielded by this doctrine of judicial immunity.

Judge Hansen’s decisions to deny Mr. Headman’s jury trial demand, hold a bench trial, and

modify the divorce decree were all clearly judicial acts. Similarly, Mr. Headman’s claims

indicate that he is suing the justices of the Utah Supreme Court in their official capacities,

rendering them immune under the Eleventh Amendment. Commissioner Sagers, as a court-

appointed commissioner, is likewise immune for her actions described in the claims in this case

because the Tenth Circuit extends judicial immunity to the actions of non-judicial officers

“where their duties had an integral relationship with the judicial process.” Whitesel v.

Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000). While Mr. Headman argues that the

Defendants “do not have jurisdiction to ignore the protections of the Constitution,” he has not

alleged facts showing that any of the Defendants acted outside of their jurisdiction or judicial

role when the events that Mr. Headman complains of occurred. (Dkt. No. 45 at 5–6.)

       Federal Rule of Civil Procedure 8:

       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8.

While detailed factual allegations are not necessary under Rule 8, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). If “the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, [then] the complaint has alleged—but it has not
shown—that the pleader is entitled to relief.” Id. at 679 (internal quotations and brackets

omitted). In the case of a pro se complaint, the pleadings are entitled to “a liberal construction,”

but the litigant must still satisfy the requirements of Rule 8. Whitehead v. Shafer, 295 F. App'x

906, 908 (10th Cir. 2008). “Accordingly, a district court may dismiss a pro se complaint when,

even liberally construed, it is incomprehensible.” Id. (internal quotations and citation omitted).

        Even if Mr. Headman’s claims were not subject to dismissal under the doctrines of

Rooker-Feldman, Younger abstention, and judicial immunity, Mr. Headman has failed to satisfy

the pleading requirements of Rule 8. In order to state a plausible claim, Rule 8 “demands more

than an unadorned, the defendant-unlawfully-harmed-me accusation … [and] more than a sheer

possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The court has construed Mr. Headman’s pro se pleadings liberally. Mr. Headman has

nevertheless failed to state a plausible claim by failing to support his conclusory allegations with

the requisite facts.

                                          CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss (Dkt. No. 43) is hereby

GRANTED. Plaintiff’s claims are DISMISSED with prejudice, and this action is CLOSED. All

other pending motions in this case (Dkt. Nos. 15, 26, 45, 47) are also hereby DISMISSED as

moot.

                DATED this 9th day of March, 2020.

                                               BY THE COURT:



                                               Dee Benson
                                               United States District Judge
